Case 2:20-cv-00078-JRG Document 71-12 Filed 12/04/20 Page 1 of 2 PageID #: 1904




                        Exhibit J
       Case 2:20-cv-00078-JRG Document 71-12 Filed 12/04/20 Page 2 of 2 PageID #: 1905




Cellular Communications Equipment LLC v. HMD Global Oy, No. 20-78 (E.D. Texas),
Subpoenas to Acacia Research Corporation
Jon Rastegar <jrastegar@bcpc-law.com>                                                  Fri, Nov 6, 2020 at 5:06 AM
Reply-To: buck@matters.warrenlex.com
To: Jen Kash <jen@warrenlex.com>, Warren Lex Project Buck <buck@matters.warrenlex.com>
Cc: 20-78 <20-78@cases.warrenlex.com>, "CCE-Service@bcpc-law.com" <CCE-Service@bcpc-law.com>


 Jennifer,



 On October 26, we had an initial teleconference to discuss the ARC subpoena. Roughly twelve hours later you sent a
 dishonest letter purporting to summarize our conversation. On October 27, I sent a response to your letter noting my
 frustration with your dishonesty and proposing October 30 for a follow-up teleconference. My letter also requested that
 HMD’s lead counsel, Matt Warren, attend the call as you have indicated that he is “making the decisions” for HMD on the
 subpoena.



 Despite this request, Mr. Warren did not attend the October 30 call. This is frustrating as it suggests that HMD is not
 interested in reaching compromise on any of the issues. What is even more frustrating is that four days after the October
 30 call, you chose to send yet another dishonest summary of our discussion. This time in the form of a twelve-page
 single-spaced letter. Moreover, your letter raises arguments and cites cases that were never discussed on our call.
 Because it seems clear to us that you intend to use this letter as a mechanism to disingenuously frame the issues to the
 Court, ARC intends to respond in writing. After ARC has responded, we can meet and confer, but given your actions
 related to the prior calls, we insist that Mr. Warren attend. Further, to avoid any subsequent disputes about what was said
 or agreed to, please let us know if you will object to ARC recording the call.



 Regards,

 Jon

 [Quoted text hidden]
